Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements are being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Federal Republic of Germany on 3/8/2017. It is noted, however, that applicant has not filed a certified copy of the DE10 2017104 807.3 application, as required by 37 CFR 1.55.
Examiner notes that although the U.S. file wrapper does not contain a separate filing of Drawings, the Drawings in the WIPO publication submitted in the filing on 7/08/2019 are being used in both the U.S. Pre-grant publication and during prosecution herein. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the grinding disk and regulating wheel of the plunge cut grinding machine of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 14 is objected to because of the following informalities:  
Regarding claim 14, Examiner recommends amending claim 14 to recite, for example, wherein the receiving frame comprises a flap on an axial side facing toward the grinding gap, wherein the flap comprises the positioning stop on an axial side facing away from the grinding gap.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 19 and 21 are rejected due to dependency from a rejected base claim. 
Regarding claim 15, it is unclear what is being limited by the recitation of “an upper margin” of the receiving frame. For the purposes of Examination, Examiner is interpreting the recitation to limit an upper space or portion of the receiving frame. 
Regarding claim 18, the written form of the dependent claim directed towards the combination of a plunge-cut machine for (…) comprising: (…) the loading device of claim 11 has caused a few antecedent basis issues in elements of the claim. The recitations of “a grinding gap”, “a blank workpiece”, “a final workpiece” are all recited in independent claim 11. Examiner recommends amending the body of claim 18 to recite “the loading device of claim 11…” as the first limitation, and amending “a grinding gap” to “the grinding gap”, “a blank workpiece” to “the blank workpiece”, and “a final workpiece” to “the final workpiece”. 
Regarding claim 20, the written form of the dependent claim directed towards the combination of a method which includes the machine of claim 18 and therefore the loading device of claim 11 has created an antecedent basis issue, similar to that of claim 18 explained above. Please amend “a grinding gap” to read “the grinding gap”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handel (DE 735510C).
Regarding claim 11, Handel discloses a loading device for a plunge-cut grinding machine for centerless external cylindrical grinding (see [0001]), comprising 
a receiving frame (see feeder 2), open in a gravitational direction (see Figures 1, 3, and 4), for receiving a blank workpiece (stock workpieces 5; [0001]: a feeder that encompasses the workpiece in a U-shape) to be machined; 
a support body (A, Reference Drawing 1) forming a support base for the blank workpiece (see Reference Drawing 1) and 
a displacement actuator (please see [0005] disclosing that the feeder is hydraulically moved) for axially displacing the receiving frame (2) relative to the support body (6) and into a grinding gap (grinding channel 13) of the plunge-cut grinding machine (see Figure 4), wherein: 
the receiving frame (2) comprises a conveying stop on an axially facing end face (the nose of the feeder 2, used for ejection, see [0002-0003]); and the conveying stop is for axially expelling a final workpiece arranged in the grinding gap ([0002]: the workpiece is removed from the grinding position by the feeder; [0003] the workpiece is ejected when the feeder returns, wherein the u-shaped feeder is used for guiding and ejecting of projectile-shaped workpieces; Elements 2 and 6 travel to the right, the right direction of Figures 1, 3, and 4. Element 6 supports the workpiece during initial loading and travel to the grinding space 13. The feeder 2 supports the top portion of the workpiece during grinding operation, the bottom portion of the workpiece supported between the grinding wheels in grinding space 13. After grinding is completed, the feeder 2 moves back to the left; since the slide rail 6 is no longer supporting the bottom of the workpiece, the workpiece falls in space 14 to a chute, i.e. the prior art discloses the claimed conveying stop).

    PNG
    media_image1.png
    249
    648
    media_image1.png
    Greyscale

Reference Drawing 1
Regarding claim 12, all of the previously recited limitations are disclosed as applied above. Handel further discloses wherein the support body (A, reference Drawing 1) comprises an end-face axial stop (12), facing toward the grinding gap, for axially positioning the blank workpiece in the grinding gap (see Figures 1 and 4; wherein the stop 12 is used to limit the movement of slide 6 and allow the workpiece to enter space 13 to be ground; see also [0002]).    
Regarding claim 13, all of the previously recited limitations are disclosed as applied above. Handel further discloses wherein the receiving frame comprises a positioning stop (spring loaded ball pin 7) for axial abutment against an axial side of the blank workpiece that is facing away from the support body (wherein spring loaded ball pin enters and abuts the detent 9 on the left side of the workpiece, as shown in Figures 1 and 4, in a vertical direction away from the support body A of Reference Drawing 1; see also [0002] disclosing the spring loaded ball pin and detents).  
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, in addition to amending to overcome the outstanding claim objection.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding the allowable subject matter of claim 14, Handel discloses the claimed invention as recited in claims 11 and 13 explained above. However, the claimed invention as encompassed by the scope of claim 14 and preceding claims is neither taught nor suggested by the prior art as a whole, either alone in combination. Handel discloses a positioning stop in the form of a spring loaded ball pin (7) and multiple detent locks, however Handel does not teach, suggest, or render obvious the receiving frame comprising a flap which comprises the positioning stop, in combination with the additional elements of the claim. Modification of the spring detent system of Handel to instead substitute a type of flap would hinder the ability of the apparatus to lock elements 2 and 6 relative to one another, which is a functional that is critical to both load the blank workpiece and remove a finished workpiece.
Regarding the allowable subject matter of claim 18, Handel discloses the invention as recited in claim 11 explained above. However, Handel does not teach, suggest, or render obvious the simultaneous loading of a blank workpiece into the grinding gap and removal of a final workpiece from the grinding gap. Handel discloses that the blank workpiece is held in the grinding gap (13) during grinding, wherein the feeder element (2) remains above the workpiece during the grinding operation. Following the completion of grinding, the return of the feeder (2) without slide (6) supporting the finished workpiece causes the finished workpiece to eject into open space (14). Then the feeder and slider are mated and reloaded for subsequent machining of workpieces. Modification of Handel to meet the claimed invention’s structure and function as required by the combination of claim elements as currently recited, in additional elements of the claim, would require extensive modification of the loading and unloading of workpieces takes place, i.e. the functioning of the apparatus would not be ensured.
Examiner also considered the claimed invention in light of Heckethorn (US 2720734). Under broadest reasonable interpretation, Heckethorn discloses a loading device for a plunge-cut grinding machine for centerless external cylindrical grinding (please see Abstract), comprising 
a receiving frame (injection carriage 67, see Figure 1), open in a gravitational direction, for receiving a blank workpiece to be machined (Col. 4, lines 27-36 disclose that the workpiece is received by plates 68 of injection carriage 67); 
a support body (77)  forming a support base for the blank workpiece (see Figure 5); and 
a displacement actuator for axially displacing the receiving frame relative to the support body and into a grinding gap of the plunge-cut grinding machine (wherein the injection carriage is reciprocated back and forth by reciprocation of transfer shaft 75, wherein an actuating lever 80 is fixedly mounted on the rear of the transfer shaft; see Col. 4, lines 55-72), wherein: 
the receiving frame (67) comprises a conveying stop on an axially facing end face (see end abutment 69 carrying adjustable work stop 70 as well as hooks 71, Figures 5 and 6); and 
the conveying stop is for axially expelling a final workpiece arranged in the grinding gap (Col. 5, lines 42-59).  
However, Heckethorn similarly fails to disclose, teach, or suggest the combination of claim elements as recited in claim 18, as disposed in and functionally required by the claim. Although Heckethorn discloses that a finished workpiece may be expelled from the grinding gap using the injection carriage (67) having abutments (69, 71), the simultaneous exchange of a new blank workpiece and a finished workpiece takes place in the space of the injection carriage (67), distanced from the grinding gap, not into and from the grinding gap, as required by claim 18. The loading of a blank workpiece takes place as a finished workpiece is ejected from the injection carriage, not from the grinding gap; the two steps are separate. Heckethorn similarly does not anticipate, teach, or suggest the flap disposed in and functioning as required by the combination of claim elements.  Modification of Heckethorn to meet the claimed invention’s structure and function as required by the combination of claim elements as currently recited, in additional elements of the claim, would require extensive modification of the loading and unloading of workpieces takes place, i.e. the functionality of the apparatus would not be ensured. 
Booth (US 1733093) was similarly considered during prosecution, as Booth does disclose loading a blank workpiece and expelling a finished workpiece simultaneously. However, applying Booth to the claimed invention would require incorrect application of broadest reasonable interpretation of the claimed receiving frame and conveying stop disposed in and functioning as required by the combination of claim elements. The receiving frame (17) includes stops (45, 47), however the ejector rod (54) is the structure which expels a finished workpiece; ejector rod (54) cannot be considered a part of the receiving frame as the rod (54) and bracket (24) do not receive a blank workpiece, nor is the bracket axially displaced (…) into a grinding gap. The combination of the claimed invention is not disclosed, taught, or suggested  as disposed in and functioning as required by the claimed invention. 
For the above stated reasons, allowable subject matter is indicated herein. Dependent claims 16 and 17 are objected to due to dependency from base claim 14 containing allowable subject matter, noting that claim 14 is separately objected to herein due to informalities. Dependent claims 19-21 are rejected due to dependency from claim 18, which contains allowable subject matter, but is also rejected under 35 U.S.C. 112(b) as explained above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOEL D CRANDALL/Examiner, Art Unit 3723